Shulman, Chief Judge.
After a bench trial, appellant was convicted of robbery. He contends that the trial court erroneously denied his motion for new trial and asserts the general grounds as his sole basis for appeal.
The evidence adduced at trial revealed that on November 11, 1982, the victim was attacked and robbed by three males outside a restaurant in southwest Atlanta. An hour after the attack, Ms. Vivian Thomas, an eyewitness to the incident who said she knew the perpetrators, directed Officer C. J. Ball to where two of the men could be found. Officer Ball found appellant and another man sitting on the steps of an apartment complex about a half a block from the scene of the crime. Officer Ball arrested the men and brought them back to the scene, where Ms. Thomas positively identified them as two of the three men she had seen attack and rob the victim. At trial, Ms. Thomas again identified appellant as one of the victim’s attackers. Appellant’s only witness was a young lady who testified that she was with appellant at the restaurant outside of which the victim was attacked. She claimed that she and appellant left the restaurant shortly after the incident took place. Officer Ball testified that when he approached him, appellant claimed he knew nothing of any robbery. Ms. Thomas testified that she did not recall seeing appellant’s witness at or near the restaurant at the time of the robbery. We believe ample evidence exists from which a rational trier of fact could find appellant guilty as charged beyond a reasonable doubt. Boyd v. State, 157 Ga. App. 61 (276 SE2d 261). Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Accordingly, the trial court did not err in denying appellant’s motion for new trial.
*777Decided November 7, 1983.
Earl A. Davidson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Deborah W. Espy, Margaret V. Lines, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.